—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Rappaport, J.), dated September 14, 1999, which, upon an order of the same court dated July 28, 1999, granting the defendant’s motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The defendant had a cleaning and maintenance contract with the third-party defendant Visitation Academy, the injured plaintiff’s employer. The injured plaintiff alleged that she slipped and fell on the premises of her employer as a result of a negligent application of wax which caused the floor to be excessively slippery. The defendant established that the contract was a limited undertaking for the performance of various cleaning services, and was not a comprehensive maintenance obligation that would create a duty to the injured plaintiff (see, Riekers v Gold Coast Plaza, 255 AD2d 373). Since the defendant did not owe an independent duty of care to the injured plaintiff, it established its entitlement to judgment as a matter of law. In opposition, the plaintiffs did not, raise any material issues of fact requiring a trial. Accordingly, the defendant was entitled to summary judgment. S. Miller, J. P., Friedmann, H. Miller and Smith, JJ., concur.